Citation Nr: 9903090	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  96-21 318	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
February 1972, from April 1972 to April 1976, and from June 
1976 to June 1978, with additional periods of service in the 
United States Army Reserve and Army National Guard.  


FINDINGS OF FACT

1.  The claim for service connection for bilateral defective 
hearing is not supported by cognizable evidence showing that 
the disability was present in service, or is otherwise of 
service origin.

2.  The claim for service connection for chronic tinnitus is 
not supported by cognizable evidence showing that the 
disability was present in service, or is otherwise of service 
origin.


CONCLUSION OF LAW

The claims for service connection for bilateral defective 
hearing and chronic tinnitus are not well grounded.  
38 U.S.C.A. § 5107 (West 1991 and Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As to the issues currently before the Board of Veterans' 
Appeals (Board), the threshold question which must be 
resolved is whether the veteran's claims are well grounded.  
See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim, meaning a claim which appears to be 
meritorious.  See Murphy, 1 Vet. App. 81.  A mere allegation 
that a disability is service connected is not sufficient; the 
veteran must submit evidence in support of his claim which 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. (1998); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998), by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  See 38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See Robinette 
v. Brown, 8 Vet. App. 69 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 and 
Supp. 1998).  Moreover, where a veteran served continuously 
for ninety (90) days or more during a period of war, or 
during peacetime service after December 31, 1946, and an 
organic disease of the nervous system, such as sensorineural 
hearing loss, becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 and Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).

For the purpose of applying the laws administered by the 
Department of Veterans Affairs (VA), impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 
40 decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1,000, 2,000, 3,00, or 
4,000 Hertz is 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are 94 
percent.  38 C.F.R. § 3.385 (1998).  

In the present case, it is argued that, while in service, the 
veteran was exposed to noise at hazardous levels, which 
exposure has resulted in the development of a chronic hearing 
loss and tinnitus.  Service medical records, however, fail to 
demonstrate the presence of either chronic defective hearing 
or tinnitus.  While on service separation examination in June 
1978, there were in evidence two isolated, very slightly 
elevated pure tone thresholds [See Hensley v. Brown, 5 Vet. 
App. 155 (1993)], on subsequent VA medical examination in 
February 1979, no hearing loss was noted.  Moreover, on 
service medical examination in September 1981, the veteran's 
hearing was entirely within normal limits.  The earliest 
clinical indication of the presence of arguably chronic 
defective hearing is revealed by a private audiometric 
examination dated in September 1994, more than 16 years 
following the veteran's final discharge from service, at 
which time there was noted a mild bilateral high frequency 
hearing loss.  Chronic tinnitus was first noted no earlier 
than June 1996, fully 18 years following the veteran's 
discharge from service.

The Board concedes that, on various private audiometric 
examinations since the time of the veteran's discharge, there 
has been present a "hearing loss disability" pursuant to 
the provisions of 38 C.F.R. § 3.385 (1998).  However, on VA 
audiometric examination in June 1996, and, most recently, in 
April 1998, there was no evidence whatsoever of any such 
"disability."  

As noted above, in order for a claim to be well grounded, 
there must be competent evidence not only of current 
disability, but of a nexus between some inservice injury or 
disease and that disability.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  Notwithstanding the apparent existence of a 
current hearing loss and tinnitus, the only evidence which 
the veteran has submitted which supports a finding of a nexus 
to service is his own testimony.  Evidence of such a nexus, 
however, cannot be provided by lay testimony, because "lay 
persons are not competent to offer medical opinions."  
Grottveit, supra; see also Meyer v. Brown, 9 Vet. App. 425 
(1996); Edenfield v. Brown, 8 Vet. App. 384 (1995) (en banc); 
Grivois v. Brown, 6 Vet. App. 136 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, the veteran has 
failed to provide evidence of continuity of symptomatology 
under 38 C.F.R. § 3.303(b).  See Savage, 10 Vet. App. at 498.  
His statements are insufficient to relate his current 
symptoms to his prior symptoms, or to his period of service 
or any applicable presumptive period.  See Savage, supra.  
Based upon a full review of the pertinent evidence of record, 
the Board is unable to conclude that the veteran's claimed 
hearing loss or tinnitus, first persuasively documented many 
years following service discharge, was present in service, or 
is otherwise of service origin.  Under such circumstances, 
his claims are not well grounded, and must be denied.


ORDER

Service connection for bilateral defective hearing is denied.

Service connection for chronic tinnitus is denied.



______________________________
John E. Ormond, Jr.
Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 6 -


